Title: To John Adams from Stephen Paddock, 26 May 1798
From: Paddock, Stephen,Van Ness, William W.
To: Adams, John



26 May 1798

At a meeting of the citizens of Hudson and its vicinity in the County of Columbia in the State of New York pursuant to public notice assembled at the City Hall in the City of Hudson on the 26th of May 1798.
Stephen Paddock Esquire Chairman
William W. Van Ness Esqr. Secretary
We the citizens aforesaid considering the present state and aspect of public affairs, and feeling in common with our fellow Citizens the wounds inflicted upon our country by the wanton and multiplied aggressions of the French Republic: which, spurning all overtures for conciliation, has treated with marked indifference and contempt repeated Messengers of peace – added insult to injury, and is daily extending her acts of violence and outrage – her Agents insolently boasting of the power and effect of her diplomatic skill – of the party it has created within the United Sates – exciting opposition, and dividing the people from their Government – while on ordinary and less alarming occasions, we consider this mode of manifesting our opinions to our constituted Authorities superfluous, if not improper, we cannot at this interesting moment remain Silent.
Respect to the opinion of mankind, Justice to ourselves and fellow Citizens, and truth itself impel us to declare that we are not divided from the Government of our choice – that we pride ourselves in cherishing and supporting it as the Fabrick of our own hands, peculiarly made for ourselves, adapted to our situation, deliberately put together by the United wisdom and experience of men, who, unawed by dispotic power, always knew what it was to be free.
That we are determined to preserve it entire, and to transmit it to posterity untarnished and unimpaired. That whilst we perfectly accord with the measures adopted and pursued by the Executive of the United States to effect conciliation and preserve peace with the French Republic, we feel persuaded that nothing consistent with the national honor and interest of our Country has been omitted to accomplish the desired object. As much therefore as we deprecate the evils of War, and value the blessings of peace, we cannot hesitate a moment to forego these blessings and encounter those evils, when impelled by duty and necessity, to assert and preserve our sovereign Rights and Independence. With entire confidence in the long tried wisdom, firmness and patriotism of the President of the United States, and in the Councils of the Nation, we feel chearfully disposed with spirit and fortitude to meet any event which the present state of things may produce, or the distiny of our Country incur.
Resolved unanimously that the preceeding declaration of Sentiment expresses the sense of this meeting, and that General Robert Van Rensselaer, Ezekiel Gilbert and Ezra Sampson be a Committee for transmitting a copy of the same, signed by the Chairman and Secretary to Hezekiah L. Hosmer Esquire our Representative in Congress, to be by him presented to the President of the United States, with assurances of our most perfect respect for his person, and ardent wishes for his happiness.


Stephen Paddock ChairmanWilliam W. Van Ness Secretary